Broyles, C. J.
The bill of exceptions and the record in this case were duly transmitted to the Court of Appeals by order of the trial judge, and this court decided that it had jurisdiction of the case, holding as follows: “The Court of Appeals has jurisdiction of a case involving the question of the constitutionality of a statute of this State, where the identical question has previously been adjudicated by the Supreme Court in a decision concurred in by four of the Justices (a four-to-two decision ), and where such decision is not in conflict with any older adjudication of that court, and where it has never been overruled or modified by any subsequent decision of the Supreme Court.” * See 47 Ga. App. 466 (170 S. E. 706). However, the Supreme Court granted a writ of certiorari, and rendered a decision (180 Ga. ) reversing the judgment of this court, and holding “that the Supreme Court and not the Court of Appeals has jurisdiction” of the case. It is therefore ordered that the foregoing previous judgment of this court be vacated, and that the case be transferred to the Supreme Court.

MacIntyre amd Guerry, JJ., concur.